Case 2:18-cv-00135-JRG Document 221 Filed 03/14/19 Page 1 of 2 PageID #: 23024



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

 FRACTUS, S.A.,                                     §
                                                    §
                  Plaintiff,                        §   CIVIL ACTION NO. 2:18-CV-00135-JRG
                                                    §              LEAD CASE
 v.                                                 §
                                                    §
 AT&T MOBILITY LLC,                                 §
                                                    §
 SPRINT COMMUNICATIONS                              §   CIVIL ACTION NO. 2:18-CV-00136-JRG
 COMPANY, L.P., SPRINT SPECTRUM,                    §             MEMBER CASE
 L.P., SPRINT SOLUTIONS, INC.,                      §
 NEXTEL OPERATIONS, INC.,                           §
                                                    §
 T-MOBILE US, INC., T-MOBILE USA,                   §   CIVIL ACTION NO. 2:18-CV-00137-JRG
 INC.,                                              §             MEMBER CASE
                                                    §
                                                    §
 VERIZON COMMUNICATIONS INC.,                       §   CIVIL ACTION NO. 2:18-CV-00138-JRG
 CELLCO PARTNERSHIP D/B/A VERIZON                   §             MEMBER CASE
 WIRELESS,                                          §
                                                    §
                  Defendants.                       §

                                              ORDER

         Before the Court is the Opposed Motion to Strike Plaintiff Fractus, S.A.’s Infringement

Contentions Under the Doctrine of Equivalents (Dkt. No. 198) and the Parties’ Agreed Motion

Regarding Infringement Contentions Under the Doctrine of Equivalents and Motion to Strike

Same (the “Agreed Motion”). (Dkt. No. 216.) The Parties have made the below stipulations which

the Court adopts and, as a result, the Court finds that the Agreed Motion should be and hereby is

GRANTED.

         The Court adopts the Parties stipulations as follows:

      1. Fractus has withdrawn all allegations or proposed allegations made in these cases thus far

         of infringement under the doctrine of equivalents, including in (1) Fractus’s Disclosure of
Case 2:18-cv-00135-JRG Document 221 Filed 03/14/19 Page 2 of 2 PageID #: 23025



         Asserted Claims and Infringement Contentions pursuant to P.R. 3-1 against each

         Defendant, and (2) Fractus’s proposed supplemental infringement contentions that are the

         subject of Fractus’s Corrected Opposed Motion for Leave to Amend Its Infringement

         Contentions (Dkt. No. 151).

   2. As a result of such withdrawal by Fractus, Defendants have agreed to withdraw their
    .
         Motion to Strike Fractus’s Infringement Contentions Under the Doctrine of Equivalents

         (Dkt. No. 198) as moot.

         Accordingly, the stipulations set forth above are hereby ADOPTED and Defendants’

Plaintiff Fractus, S.A.’s Infringement Contentions Under the Doctrine of Equivalents (Dkt. No.

198) is DENIED AS MOOT in light of Defendants’ withdrawal of such motion as stipulated

above.

          SIGNED this 19th day of December, 2011.
         So ORDERED and SIGNED this 14th day of March, 2019.




                                                          ____________________________________
                                                          RODNEY GILSTRAP
                                                          UNITED STATES DISTRICT JUDGE




                                                2
